[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On October 2, 2001, this matter was tried to the court concerning the first count of the plaintiffs complaint, dated September 24, 1998, which seeks recovery on a commercial promissory note (Exhibit 1). On October 2, 2001, the plaintiff filed a withdrawal of the second count of the complaint, which sought the foreclosure of a mortgage. At trial, the plaintiff presented the testimony of its witness, David Martin, and documentary evidence.
Since neither the defendant Martin Kahn nor his counsel appeared at trial, the court entered a default against the defendant. Also, the court entered a nonsuit against him concerning his counterclaim, dated January 6, 1999 (#108). On October 9, 2001, the plaintiff filed its affidavit of attorneys' fees.
After having considered the evidence offered by the plaintiff at trial, the court finds that the plaintiff has proved its claim of CT Page 14491 indebtedness on the note by the defendant, Martin Kahn.1 As of the date of trial, the defendant owed the plaintiff the sum of $475,986.86.
Since the note provides for the payment of attorneys' fees in the event that collection proceedings are required, an award of attorneys' fees is appropriate in this action. The court finds that the amount of attorneys' fees requested, $23,032.00, is fair and reasonable.
Accordingly, judgment may enter for the plaintiff and against Kahn in the amount of $499,018.86, representing the indebtedness plus the attorneys' fees. It is so ordered.
  BY THE COURT ROBERT B. SHAPIRO JUDGE OF THE SUPERIOR COURT